 Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.1 Filed 06/15/21 Page 1 of 27




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                         NORTHERN DIVISION


 RICHARD PRATT and LARRY JONES,
 individually and on behalf of all others        Case No. 21-11404
 similarly situated,
                                                 CLASS ACTION COMPLAINT
                     Plaintiffs,                 JURY TRIAL DEMANDED

       v.

 OUTDOOR SPORTSMAN GROUP, INC.,


                     Defendant.


      Plaintiffs Richard Pratt and Larry Jones (“Plaintiffs”), individually and on

behalf of themselves and all others similarly situated, by and through their attorneys,

make the following allegations pursuant to the investigation of their counsel and

based upon information and belief, except as to allegations specifically pertaining to

themselves and their counsel, which are based on personal knowledge.

                                   INTRODUCTION

      1.      Defendant Outdoor Sportsman Group, Inc. (“OSG”) rented,

exchanged, and/or otherwise disclosed detailed information about Plaintiffs’ Guns

& Ammo, RifleShooter, and Handguns magazines subscriptions to data aggregators,

data appenders, data cooperatives, and list brokers, among others, which in turn
    Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.2 Filed 06/15/21 Page 2 of 27




disclosed their information to aggressive advertisers, political organizations, and

non-profit companies. As a result, Plaintiffs have received a barrage of unwanted

junk mail. By renting, exchanging, and/or otherwise disclosing Plaintiffs’ Private

Reading Information (defined below) during the relevant pre-July 30, 2016 time

period1, OSG violated Michigan’s Video Rental Privacy Act, H.B. 5331, 84th Leg.

Reg. Sess., P.A. No. 378, §§ 1-4 (Mich. 1988), id. § 5, added by H.B. 4694, 85th

Leg. Reg. Sess., P.A. No. 206, § 1 (Mich. 1989) (the “VRPA”). 2

        2.     Documented evidence confirms these facts. For example, a list broker,

NextMark, Inc. (“NextMark”), offers to provide renters access to the mailing list

titled “OUTDOOR SPORTSMAN GROUP INC. MASTERFILE Mailing List”,

which contains the Private Reading Information of 798,422 of OSG’s active U.S.

subscribers at a base price of “$100.00/M [per thousand],” (i.e., 10 cents apiece), as



1
        The statutory period for this action is six years. See M.C.L. § 600.5813.
2
       In May 2016, the Michigan legislature amended the VRPA. See S.B. 490, 98th
Leg., Reg. Sess., P.A. No. 92 (Mich. 2016) (codified at M.C.L. § 445.1711, et seq.).
The May 2016 amendment to the VRPA, which became effective on July 31, 2016,
does not apply retroactively to claims that accrued prior to its July 31, 2016 effective
date. See Boelter v. Hearst Commc’ns, Inc., 192 F. Supp. 3d 427, 439-41 (S.D.N.Y.
2016) (holding that “the amendment to the [PP]PA does not apply to Plaintiffs’
claims, and the Court will assess the sufficiency of those claims under the law as it
was when Plaintiffs’ claims accrued.”) (citing Landgraf v. USI Film Prods., 511 U.S.
224, 286 (1994)). Because the claims alleged herein accrued, and thus vested, prior
to the July 31, 2016 effective date of the amended version of the VRPA, the pre-
amendment version of the VRPA applies in this case. See Horton v. GameStop,
Corp., -- F. Supp. 3d --, 2018 WL 8335635, at *2-3 (W.D. Mich. Sept. 28, 2018).
                                           2
 Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.3 Filed 06/15/21 Page 3 of 27




shown in the screenshot below:




See Exhibit A hereto.

      3.     By renting, exchanging, or otherwise disclosing the Private Reading

Information of its Michigan-based subscribers during the relevant pre-July 30, 2016


                                        3
 Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.4 Filed 06/15/21 Page 4 of 27




time period, OSG violated the VRPA. Subsection 2 of the VRPA provides:

             [A] person, or an employee or agent of the person,
             engaged in the business of selling at retail, renting, or
             lending books or other written materials ... shall not
             disclose to any person, other than the customer, a record
             or information concerning the purchase ... of those
             materials by a customer that indicates the identity of the
             customer.

VRPA § 2.

      4.      Accordingly, Plaintiffs bring this Class Action Complaint against

OSG for its intentional and unlawful disclosure of its customers’ Private Reading

Information in violation of the VRPA.

                            NATURE OF THE CASE

      5.      To supplement its revenues, OSG rents, exchanges, or otherwise

discloses its customers’ information—including their full names, titles of

publications subscribed to, and home addresses (collectively “Private Reading

Information”), as well as myriad other categories of individualized data and

demographic information such as age, gender, income, marital status, occupation,

and hunting license status—to data aggregators, data appenders, data cooperatives,

and other third parties without the written consent of its customers.

      6.      By renting, exchanging, or otherwise disclosing – rather than selling –

its customers’ Private Reading Information, OSG is able to disclose the information

time and time again to countless third parties.


                                          4
 Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.5 Filed 06/15/21 Page 5 of 27




      7.      OSG’s disclosure of Private Reading Information and other

individualized information is not only unlawful, but also dangerous because it allows

for the targeting of particularly vulnerable members of society – and, as it relates to

OSG’s subscribers in particular, allows for the identification of individuals who are

likely to possess firearms and the addresses where they reside (and where their guns

would be stored). For example, anyone could buy a customer list provided by OSG

that contains the names and addresses of all women Guns & Ammo subscribers who

are over the age of 40, possess a hunting license, and make over $80,000.00 per year.

Such a list is available for sale on the open market for approximately $143.00 per

thousand subscribers listed.

      8.      While OSG profits handsomely from the unauthorized rental,

exchange, and/or disclosure of its customers’ Private Reading Information and other

individualized information, it does so at the expense of its customers’ statutory

privacy rights (afforded by the VRPA) because OSG does not obtain its customers’

written consent prior to disclosing their Private Reading Information.

                                     PARTIES
       9.     Plaintiff Richard Pratt is a natural person who is a citizen of the State

of Michigan and resides in Gladwin, Michigan. Plaintiff Pratt was a subscriber to

Guns & Ammo, RifleShooter, and Handguns magazines, including during the

relevant pre-July 30, 2016 time period. Guns & Ammo, RifleShooter, and Handguns


                                          5
 Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.6 Filed 06/15/21 Page 6 of 27




magazines are published by OSG. While residing in, a citizen of, and present in

Michigan, Plaintiff Pratt purchased his subscriptions to Guns & Ammo, RifleShooter,

and Handguns magazines directly from OSG. Prior to and at the time Plaintiff Pratt

subscribed to Guns & Ammo, RifleShooter, and Handguns, OSG did not notify

Plaintiff Pratt that it discloses the Private Reading Information of its customers, and

Plaintiff Pratt has never authorized OSG to do so. Furthermore, Plaintiff Pratt was

never provided any written notice that OSG rents, exchanges, or otherwise discloses

its customers’ Private Reading Information, or any means of opting out. Since

subscribing to Guns & Ammo, RifleShooter, and Handguns, and during the relevant

pre-July 30, 2016 time period, OSG disclosed, without the requisite consent or prior

notice, Plaintiff Pratt’s Private Reading Information to data aggregators, data

appenders, and/or data cooperatives, who then supplement that information with data

from their own files. Moreover, during that same period, OSG rented or exchanged

mailing lists containing Plaintiff Pratt’s Private Reading Information to third parties

seeking to contact OSG subscribers, without first obtaining the requisite written

consent from Plaintiff Pratt or even giving him prior notice of the rentals, exchanges,

and/or other disclosures.

       10.    Plaintiff Larry Jones is a natural person who is a citizen of the State of

Michigan and resides in Flint, Michigan. Plaintiff Jones was a subscriber to Guns

& Ammo magazine, including during the relevant pre-July 30, 2016 time period.

                                          6
 Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.7 Filed 06/15/21 Page 7 of 27




Guns & Ammo magazine is published by OSG. While residing in, a citizen of, and

present in Michigan, Plaintiff Jones purchased his subscription to Guns & Ammo

magazine directly from OSG. Prior to and at the time Plaintiff Jones subscribed to

Guns & Ammo, OSG did not notify Plaintiff Jones that it discloses the Private

Reading Information of its customers, and Plaintiff Jones has never authorized OSG

to do so. Furthermore, Plaintiff Jones was never provided any written notice that

OSG rents, exchanges, or otherwise discloses its customers’ Private Reading

Information, or any means of opting out. Since subscribing to Guns & Ammo, and

during the relevant pre-July 30, 2016 time period, OSG disclosed, without the

requisite consent or prior notice, Plaintiff Jones’s Private Reading Information to

data aggregators, data appenders, and/or data cooperatives, who then supplement

that information with data from their own files. Moreover, during that same period,

OSG rented or exchanged mailing lists containing Plaintiff Jones’s Private Reading

Information to third parties seeking to contact OSG subscribers, without first

obtaining the requisite written consent from Plaintiff Jones or even giving him prior

notice of the rentals, exchanges, and/or other disclosures.

       11.    Defendant Outdoor Sportsman Group, Inc. is a Colorado corporation

with its headquarters and principal place of business in New York, New York. OSG

does business throughout Michigan and the entire United States. OSG is the

publisher of the magazines Firearm News, Rifleshooter, Shooting Times, Hunting,

                                          7
 Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.8 Filed 06/15/21 Page 8 of 27




In-Fisherman, and Game & Fish, as well as its flagship publication Guns & Ammo

magazine.

                         JURISDICTION AND VENUE

      12.     This Court has subject matter jurisdiction over this civil action

pursuant to 28 U.S.C. § 1332(d) because there are more than 100 class members and

the aggregate amount in controversy exceeds $5,000,000, exclusive of interest, fees,

and costs, and at least one Class member is a citizen of a state different from

Defendant.

      13.     The Court has personal jurisdiction over OSG because Plaintiffs’

claims arose in substantial part from actions and omissions in Michigan, including

from Plaintiffs’ purchases of Guns & Ammo, RifleShooter, and Handguns magazines

subscriptions in Michigan, OSG’s direction of such Guns & Ammo, RifleShooter,

and Handguns magazines subscriptions into Michigan, and OSG’s failure to obtain

Plaintiffs’ written consent in Michigan prior to disclosing their Private Reading

Information, including their residential addresses in Michigan, to another person, the

effects of which were felt from within Michigan by citizens and residents of

Michigan. Personal jurisdiction also exists over OSG in Michigan because OSG

conducts substantial business within Michigan, such that OSG has significant,

continuous, and pervasive contacts with the State of Michigan.

      14.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because


                                          8
 Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.9 Filed 06/15/21 Page 9 of 27




OSG does substantial business in this judicial District and a substantial part of the

events giving rise to Plaintiffs’ claims took place within this judicial District.

                             FACTUAL BACKGROUND

                         Michigan’s Video Rental Privacy Act

      15.        In 1988, members of the United States Senate warned that records of

consumers’ purchases and rentals of audiovisual and publication materials offer “a

window into our loves, likes, and dislikes,” and that “the trail of information

generated by every transaction that is now recorded and stored in sophisticated

record-keeping systems is a new, more subtle and pervasive form of surveillance.”

S. Rep. No. 100-599 at 7–8 (1988) (statements of Sens. Simon and Leahy,

respectively).

      16.        Recognizing the need to further protect its citizens’ privacy rights,

Michigan’s legislature enacted the VRPA to protect “privacy with respect to the

purchase, rental, or borrowing of certain materials,” by prohibiting companies from

disclosing certain types of sensitive consumer information. H.B. No. 5331, 1988

Mich. Legis. Serv. 378 (West).

      17.        Subsection 2 of the VRPA states:

             [A] person, or an employee or agent of the person,
             engaged in the business of selling at retail, renting, or
             lending books or other written materials . . . shall not
             disclose to any person, other than the customer, a record
             or information concerning the purchase . . . of those


                                            9
Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.10 Filed 06/15/21 Page 10 of 27




             materials by a customer that indicates the identity of the
             customer.

VRPA § 2 (emphasis added).

      18.     Michigan’s protection of reading information reflects the “gut feeling

that people ought to be able to read books and watch films without the whole world

knowing,” and recognizes that “[b]ooks and films are the intellectual vitamins that

fuel the growth of individual thought. The whole process of intellectual growth is

one of privacy—of quiet, and reflection. This intimate process should be protected

from the disruptive intrusion of a roving eye.” S. Rep. No. 100–599, at 6 (Statement

of Rep. McCandless).

      19.     As Senator Patrick Leahy recognized in proposing the Video and

Library Privacy Protection Act (later codified as the Video Privacy Protection Act,

18 U.S.C. § 2710), “[i]n practical terms our right to privacy protects the choice of

movies that we watch with our family in our own homes. And it protects the

selection of books that we choose to read.” 134 Cong. Rec. S5399 (May 10, 1988).

      20.     Senator Leahy also explained why choices in movies and reading

materials are so private: “These activities are at the core of any definition of

personhood. They reveal our likes and dislikes, our interests and our whims. They

say a great deal about our dreams and ambitions, our fears and our hopes. They

reflect our individuality, and they describe us as people.” Id.


                                          10
Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.11 Filed 06/15/21 Page 11 of 27




      21.     Michigan’s passage of the VRPA also established as a matter of law

“that a person’s choice in reading, music, and video entertainment is a private matter,

and not a fit subject for consideration by gossipy publications, employers, clubs, or

anyone else for that matter.” Privacy: Sales, Rentals of Videos, etc., House

Legislative Analysis Section, H.B. No. 5331, Jan. 20, 1989 (attached hereto as

Exhibit B).

      22.     Despite the fact that thousands of Michigan residents subscribe to

OSG’s publications, OSG disregarded its legal responsibility by systematically

violating the VRPA.

                       The Private Information Market:
                 Consumers’ Private Information Has Real Value

      23.     In 2001, Federal Trade Commission (“FTC”) Commissioner Orson

Swindle remarked that “the digital revolution . . . has given an enormous capacity

to the acts of collecting and transmitting and flowing of information, unlike anything

we’ve ever seen in our lifetimes . . . [and] individuals are concerned about being

defined by the existing data on themselves.” 3

      24.     More than a decade later, Commissioner Swindle’s comments ring


3
       Exhibit C, The Information Marketplace: Merging and Exchanging
Consumer Data         (Mar. 13, 2001), at 8:15-11:16, available at
https://www.ftc.gov/sites/default/files/documents/public_events/information-
marketplace-merging-and-exchanging-consumer-data/transcript.pdf (last visited
May 29, 2021).

                                          11
Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.12 Filed 06/15/21 Page 12 of 27




truer than ever, as consumer data feeds an information marketplace that supports a

$26 billion dollar per year online advertising industry in the United States.4

      25.     The FTC has also recognized that consumer data possesses inherent

monetary value within the new information marketplace and publicly stated that:

             Most consumers cannot begin to comprehend the types
             and amount of information collected by businesses, or why
             their information may be commercially valuable. Data is
             currency. The larger the data set, the greater potential for
             analysis—and profit. 5

      26.     In fact, an entire industry exists while companies known as data

aggregators purchase, trade, and collect massive databases of information about

consumers. Data aggregators then profit by selling this “extraordinarily intrusive”

information in an open and largely unregulated market. 6

      27.     The scope of data aggregators’ knowledge about consumers is



4
       See Exhibit D, Web’s Hot New Commodity: Privacy, WSJ.com (Feb. 28,
2011),
http://online.wsj.com/article/SB10001424052748703529004576160764037920274
.html (last visited May 29, 2021).
5
        Exhibit E, Statement of FTC Commissioner Pamela Jones Harbour
(Dec.         7,       2009),          at      2,         available       at
https://www.ftc.gov/sites/default/files/documents/public_statements/remark
s-ftc-exploring-privacy-roundtable/091207privacyroundtable.pdf (last visited
May 29, 2021) (emphasis added).
6
     See Exhibit F, Martha C. White, Big Data Knows What You’re Doing Right
Now, TIME.com (July 31, 2012), http://moneyland.time.com/2012/07/31/big-data-
knows-what-youre-doing-right-now/ (last visited May 29, 2021).
                                         12
Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.13 Filed 06/15/21 Page 13 of 27




immense: “If you are an American adult, the odds are that [they] know[] things like

your age, race, sex, weight, height, marital status, education level, politics, buying

habits, household health worries, vacation dreams—and on and on.”7

      28.     Further, “[a]s use of the Internet has grown, the data broker industry

has already evolved to take advantage of the increasingly specific pieces of

information about consumers that are now available.”8

      29.     Recognizing the serious threat the data mining industry poses to

consumers’ privacy, on July 25, 2012, the co-Chairmen of the Congressional Bi-

Partisan Privacy Caucus sent a letter to nine major data brokerage companies

seeking information on how those companies collect, store, and sell their massive

collections of consumer data.9



7
     Exhibit G, Natasha Singer, You for Sale: Mapping, and Sharing, the
Consumer    Genome, N.Y. Times (June 16, 2012), available at
https://www.immagic.com/eLibrary/ARCHIVES/GENERAL/GENPR
ESS/N120616S.pdf (last visited May 29, 2021).
8
       Exhibit H, Letter from Senator John D. Rockefeller IV, Chairman, Senate
Committee on Commerce, Science, and Transportation, to Scott E. Howe, Chief
Executive      Officer,    Acxiom      (Oct.   9,    2012)     available    at
http://www.commerce.senate.gov/public/?a=Files.Serve&File_id=3bb94703-5ac8-
4157-a97b-a658c3c3061c (last visited May 29, 2021).
9
        See Exhibit I, Bipartisan Group of Lawmakers Query Data Brokers About
Practices Involving Consumers’ Personal Information, Website of Senator Ed
Markey       (July    24,    2012),   http://www.markey.senate.gov/news/press-
releases/bipartisan-group-of-lawmakers-query-data-brokers-about-practices-
involving-consumers-personal-information (last visited May 29, 2021).

                                         13
Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.14 Filed 06/15/21 Page 14 of 27




      30.     In their letter, the co-Chairmen recognized that:

             By combining data from numerous offline and online
             sources, data brokers have developed hidden dossiers on
             every U.S. consumer. This large[-]scale aggregation of
             the personal information of hundreds of millions of
             American citizens raises a number of serious privacy
             concerns.10

      31.     Data aggregation is especially troublesome when consumer

information is sold to direct-mail advertisers. In addition to causing waste and

inconvenience, direct-mail advertisers often use consumer information to lure

unsuspecting consumers into various scams, 11 including fraudulent sweepstakes,

charities, and buying clubs. Thus, when companies like OSG share information with

data aggregators, data cooperatives, and direct-mail advertisers, they contribute to

the “[v]ast databases of names and personal information” that are often “sold to

thieves by large publicly traded companies,” which “put[s] almost anyone within

the reach of fraudulent telemarketers” and other criminals. 12



10
       Id.
11
  See Exhibit J, Prize Scams, Federal Trade Commission,
http://www.consumer.ftc.gov/articles/0199-prize-scams (last visited May 29,
2021).
12
       Exhibit K, Charles Duhigg, Bilking the Elderly, With a Corporate Assist,
N.Y. Times, May 20, 2007, available at
http://www.nytimes.com/2007/05/20/business/20tele.html (last visited May 29,
2021).

                                         14
Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.15 Filed 06/15/21 Page 15 of 27




      32.       Information disclosures like those made by OSG are particularly

dangerous to the elderly. “Older Americans are perfect telemarketing customers,

analysts say, because they are often at home, rely on delivery services, and are lonely

for the companionship that telephone callers provide.” 13 The FTC notes that “[t]he

elderly often are the deliberate targets of fraudulent telemarketers who take

advantage of the fact that many older people have cash reserves or other assets to

spend on seemingly attractive offers.” 14

      33.       Indeed, an entire black market exists while the private information of

vulnerable elderly Americans is exchanged. Thus, information disclosures like

OSG’s are particularly troublesome because of their cascading nature: “Once

marked as receptive to [a specific] type of spam, a consumer is often bombarded

with similar fraudulent offers from a host of scam artists.”15

      34.       OSG is not alone in jeopardizing its subscribers’ privacy and well-

being in exchange for increased revenue: disclosing subscriber information to data



13
      Id.
14
       Exhibit L, Fraud Against Seniors: Hearing before the Senate Special
Committee on Aging (August 10, 2000) (prepared statement of the FTC), available
at https://www.ftc.gov/sites/default/files/documents/public_statements/prepared-
statement-federal-trade-commission-fraud-against-seniors/agingtestimony.pdf (last
visited May 29, 2021).
15
      See id.

                                            15
Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.16 Filed 06/15/21 Page 16 of 27




aggregators, data appenders, data cooperatives, direct marketers, and other third

parties is a widespread practice in the publishing industry.

      35.     Thus, as consumer data has become an ever-more valuable

commodity, the data mining industry has experienced rapid and massive growth.

Unfortunately for consumers, this growth has come at the expense of their most

basic privacy rights.

              Consumers Place Monetary Value on their Privacy and
               Consider Privacy Practices When Making Purchases

      36.     As the data aggregation and cooperative industry has grown, so too

have consumer concerns regarding the privacy of their information.

      37.     A recent survey conducted by Harris Interactive on behalf of

TRUSTe, Inc. showed that 89 percent of consumers polled avoid doing business

with companies who they believe do not protect their privacy online. 16 As a result,

81 percent of smartphone users polled said that they avoid using smartphone apps

that they don’t believe protect their privacy online. 17

      38.     Thus, as consumer privacy concerns grow, consumers are increasingly



16
      See Exhibit M, 2014 TRUSTe US Consumer Confidence Privacy Report,
TRUSTe, http://www.theagitator.net/wp-
content/uploads/012714_ConsumerConfidenceReport_US1.pdf (last visited May
29, 2021).
17
      Id.

                                           16
Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.17 Filed 06/15/21 Page 17 of 27




incorporating privacy concerns and values into their purchasing decisions and

companies viewed as having weaker privacy protections are forced to offer greater

value elsewhere (through better quality and/or lower prices) than their privacy-

protective competitors.

       39.     In fact, consumers’ private information has become such a valuable

commodity that companies are beginning to offer individuals the opportunity to sell

their information themselves.18

       40.     These companies’ business models capitalize on a fundamental tenet

underlying the consumer information marketplace:        consumers recognize the

economic value of their private data. Research shows that consumers are willing to

pay a premium to purchase services from companies that adhere to more stringent

policies of protecting their private data. 19

       41.     Thus, in today’s economy, individuals and businesses alike place a



18
       See Exhibit N, Joshua Brustein, Start-Ups Seek to Help Users Put a Price on
Their Personal Data, N.Y. Times (Feb. 12, 2012), available at
http://www.nytimes.com/2012/02/13/technology/start-ups-aim-to-help-users-put-a-
price-on-their-personal-data.html (last visited May 29, 2021).
19
        See Exhibit O, Tsai, Cranor, Acquisti, and Egelman, The Effect of Online
Privacy Information on Purchasing Behavior, 22(2) Information Systems Research
254, 254 (2011); see also European Network and Information Security Agency,
Study      on     monetising   privacy     (Feb.     27,    2012),    available at
https://www.enisa.europa.eu/activities/identity-and-
trust/library/deliverables/monetising-privacy (last visited May 29, 2021).

                                            17
Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.18 Filed 06/15/21 Page 18 of 27




real, quantifiable value on consumer data and corresponding privacy rights.20

                OSG Unlawfully Rents, Exchanges, And Discloses
                  Its Customers’ Private Reading Information

      42.     OSG maintains a vast digital database comprised of its customers’

Private Reading Information.       OSG discloses its customers’ Private Reading

Information to data aggregators and appenders, who then supplement that

information with additional sensitive private information about each OSG customer,

including his or her age, gender, income, marital status, occupation, and hunting

license status. (See, e.g., Exhibit A).

      43.     OSG then rents and/or exchanges its mailing lists—which include

subscribers’ Private Reading Information identifying which individuals purchased

subscriptions to particular magazines, and can include the sensitive information

obtained from data aggregators and appenders—to other data aggregators and

appenders, other consumer-facing businesses, non-profit organizations seeking to

raise awareness and solicit donations, and to political organizations soliciting

donations, votes, and volunteer efforts. (See Exhibit A).

      44.     OSG also discloses its customers’ Private Reading Information to data



20
       See Exhibit P, Hann, et al., The Value of Online Information Privacy: An
Empirical        Investigation    (Oct.      2003)      at     2,    available   at
http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.321.6125&rep=rep1&ty
pe=pdf (last visited May 29, 2021) (“The real policy issue is not whether consumers
value online privacy. It is obvious that people value online privacy.”)
                                          18
Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.19 Filed 06/15/21 Page 19 of 27




cooperatives, who in turn give OSG access to their own mailing list databases.

        45.   As a result of OSG’s data compiling and sharing practices, companies

can purchase and/or obtain mailing lists from OSG that identify OSG’s customers

by their most intimate details such as their age, gender, income, marital status,

occupation, and hunting license status. OSG’s disclosures of such sensitive and

private information puts consumers, especially the more vulnerable members of

society, at risk of serious harm from scammers, and it puts those who own firearms

at risk of home break-ins, robberies, violent crime, and other evils.

        46.   OSG does not seek its customers’ prior consent, written or otherwise,

to any of these disclosures and its customers remain unaware that their Private

Reading Information and other sensitive private information is being rented and

exchanged on the open market.

        47.   Consumers can sign up for subscriptions to OSG’s publications

through numerous media outlets, including the Internet, telephone, or traditional

mail.    Regardless of how the consumer subscribes, OSG never required the

individual to read or affirmatively agree to any terms of service, privacy policy, or

information-sharing policy during the relevant pre-July 31, 2016 time period.

Consequently, during the relevant pre-July 31, 2016 time period, OSG uniformly

failed to obtain any form of consent from – or even provide effective notice to – its

customers before disclosing their Private Reading Information.

                                         19
Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.20 Filed 06/15/21 Page 20 of 27




      48.     As a result, OSG disclosed its customers’ Private Reading Information

– including their reading habits and preferences that can “reveal intimate facts about

our lives, from our political and religious beliefs to our health concerns” 21 – to

anybody willing to pay for it.

      49.     By and through these actions, OSG has intentionally disclosed to third

parties its Michigan customers’ Private Reading Information without consent, in

direct violation of the VRPA.

                       CLASS ACTION ALLEGATIONS

      50.    Plaintiffs seek to represent a class defined as all Michigan residents

who, at any point during the relevant pre-July 30, 2016 time period, had their Private

Reading Information disclosed to third parties by OSG without consent (the

“Class”). Excluded from the Class is any entity in which Defendant has a controlling

interest, and officers or directors of Defendant.

      51.    Members of the Class are so numerous that their individual joinder

herein is impracticable. On information and belief, members of the Class number in

the thousands. The precise number of Class members and their identities are

unknown to Plaintiffs at this time but may be determined through discovery. Class

members may be notified of the pendency of this action by mail and/or publication


21
      Exhibit Q, California’s Reader Privacy Act Signed into Law, Electronic
Frontier Foundation (Oct. 3,
2011), https://www.eff.org/press/archives/2011/10/03 (last visited May 29, 2021).
                                          20
Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.21 Filed 06/15/21 Page 21 of 27




through the distribution records of Defendant.

      52.    Common questions of law and fact exist as to all Class members and

predominate over questions affecting only individual Class members. Common

legal and factual questions include, but are not limited to: (a) whether OSG is a

“retailer or distributor” of publications (i.e., magazines); (b) whether OSG obtained

consent before disclosing to third parties Plaintiffs’ and the Class’s Private Reading

Information; and (c) whether OSG’s disclosure of Plaintiffs’ and the Class’s Private

Reading Information violated the VRPA.

      53.    The claims of the named Plaintiffs are typical of the claims of the Class

in that the named Plaintiffs and the Class suffered invasions of their statutorily

protected right to privacy (as afforded by the VRPA) as a result of Defendant’s

uniform wrongful conduct, based upon Defendant’s disclosure of Plaintiffs’ and the

Class’s Private Reading Information.

      54.    Plaintiffs are adequate representatives of the Class because their

interests do not conflict with the interests of the Class members they seek to

represent, they have retained competent counsel experienced in prosecuting class

actions, and they intend to prosecute this action vigorously. The interests of Class

members will be fairly and adequately protected by Plaintiffs and their counsel.

      55.    The class mechanism is superior to other available means for the fair

and efficient adjudication of the claims of Class members. Each individual Class

                                         21
Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.22 Filed 06/15/21 Page 22 of 27




member may lack the resources to undergo the burden and expense of individual

prosecution of the complex and extensive litigation necessary to establish

Defendant’s liability. Individualized litigation increases the delay and expense to

all parties and multiplies the burden on the judicial system presented by the complex

legal and factual issues of this case. Individualized litigation also presents a potential

for inconsistent or contradictory judgments. In contrast, the class action device

presents far fewer management difficulties and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court on

the issue of Defendant’s liability. Class treatment of the liability issues will ensure

that all claims and claimants are before this Court for consistent adjudication of the

liability issues.

                                  CAUSE OF ACTION
                    Violation of Michigan’s Video Rental Privacy Act
                                       (VRPA § 2)
       56.    Plaintiffs repeat the allegations contained in the foregoing paragraphs

as if fully set forth herein.

       57.    Plaintiffs bring this claim individually and on behalf of members of the

Class against Defendant OSG.

       58.    As a magazine publisher that sells subscriptions to consumers, OSG is

engaged in the business of selling written materials at retail. See VRPA § 2.

       59.    By purchasing subscriptions to Guns & Ammo, RifleShooter, and


                                           22
Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.23 Filed 06/15/21 Page 23 of 27




Handguns magazines, Plaintiffs purchased written materials directly from OSG. See

VRPA § 2.

      60.    Because Plaintiffs purchased written materials directly from OSG, they

are “customers” within the meaning of the VRPA. See VRPA § 1.

      61.    At various times during the pre-July 30, 2016 time period, OSG

disclosed Plaintiffs’ Private Reading Information, which identified them as Guns &

Ammo, RifleShooter, and/or Handguns magazines customers, in at least three ways.

      62.    First, OSG disclosed mailing lists containing Plaintiffs’ Private

Reading Information to data aggregators and data appenders, who then

supplemented the mailing lists with additional sensitive information from their own

databases, before sending the mailing lists back to OSG.

      63.    Second, OSG disclosed mailing lists containing Plaintiffs’ Private

Reading Information to data cooperatives, who in turn gave OSG access to their own

mailing list databases.

      64.    Third, OSG rented and/or exchanged its mailing lists containing

Plaintiffs’ Private Reading Information—enhanced with additional information

from data aggregators and appenders—to third parties, including other consumer-

facing companies, direct-mail advertisers, and organizations soliciting monetary

contributions, volunteer work, and votes.

      65.    Because the mailing lists included the additional information from the

                                        23
Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.24 Filed 06/15/21 Page 24 of 27




data aggregators and appenders, the lists were more valuable, and OSG was able to

increase its profits gained from the mailing list rentals and/or exchanges.

      66.    By renting, exchanging, or otherwise disclosing its customer lists,

during the relevant pre-July 30, 2016 time period, OSG disclosed to persons other

than Plaintiffs records or information concerning their purchase of written materials

from OSG. See VRPA § 2.

      67.    The information OSG disclosed indicates Plaintiffs’ names and

addresses, as well as the fact that they subscribed to Guns & Ammo, RifleShooter,

and/or Handguns magazines. Accordingly, the records or information disclosed by

OSG indicated Plaintiffs’ identities. See VRPA § 2.

      68.    Plaintiffs and the members of the Class never consented to OSG

disclosing their Private Reading Information to anyone.

      69.    Worse yet, Plaintiffs and the members of the Class did not receive

notice before OSG disclosed their Private Reading Information to third parties.

      70.    OSG’s disclosures of Plaintiffs’ and the Class’s Private Reading

Information during the relevant pre-July 30, 2016 time period were not made

pursuant to a court order, search warrant, or grand jury subpoena.

      71.    OSG’s disclosures of Plaintiffs’ and the Class’s Private Reading

Information during the relevant pre-July 30, 2016 time period were not made to

collect payment for their subscriptions.

                                           24
Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.25 Filed 06/15/21 Page 25 of 27




      72.    OSG’s disclosures of Plaintiffs’ Private Reading Information during the

relevant pre-July 30, 2016 time period were made to data aggregators, data

appenders, data cooperatives, direct-mail advertisers, and organizations soliciting

monetary contributions, volunteer work, and votes—all in order to increase OSG’s

revenue. Accordingly, OSG’s disclosures were not made for the exclusive purpose

of marketing goods and services directly to Plaintiffs and the members of the Class.

      73.    By disclosing Plaintiffs’ and the Class’s Private Reading Information

during the relevant pre-July 30, 2016 time period, OSG violated Plaintiffs’ and the

Class’s statutorily protected right to privacy in their reading habits. See VRPA § 2.

      74.    As a result of OSG’s unlawful disclosure of their Private Reading

Information, Plaintiffs and the members of the Class have suffered invasions of their

statutorily protected right to privacy (afforded by the VRPA).        On behalf of

themselves and the Class, Plaintiffs seek: (1) an injunction requiring Defendant OSG

to obtain consent from Michigan customers prior to the disclosure of their Private

Reading Information as required by the VRPA; (2) $5,000.00 per Class member

pursuant to VRPA § 5(a); and (3) costs and reasonable attorneys’ fees pursuant to

VRPA § 5(b).

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs, individually and on behalf of all others similarly

situated, seek a judgment against Defendant as follows:


                                         25
Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.26 Filed 06/15/21 Page 26 of 27




             A.     For an order certifying the Class under Rule 23 of the
                    Federal Rules of Civil Procedure and naming Plaintiffs as
                    representatives of the Class and Plaintiffs’ attorneys as
                    Class Counsel to represent the Class;

             B.     For an order declaring that Defendant’s conduct as
                    described herein violates the Video Rental Privacy Act,
                    VRPA;

             C.     For an order finding in favor of Plaintiffs and the Class on
                    all counts asserted herein;

             D.     For an award of $5,000 to Plaintiffs and each Class
                    member, as provided by the Video Rental Privacy Act,
                    VRPA § 5(a);

             E.     For prejudgment interest on all amounts awarded; and

             F.     For an order awarding Plaintiffs and the Class their
                    reasonable attorneys’ fees and expenses and costs of suit.

                                 JURY DEMAND
      Plaintiffs demand a trial by jury on all causes of action and issues so triable.

Dated: June 15, 2021                   Respectfully submitted,

                                       /s/ E. Powell Miller
                                       E. Powell Miller (P39487)
                                       Sharon S. Almonrode (P33938)
                                       Dennis A. Lienhardt (P81118)
                                       William Kalas (P82113)
                                       THE MILLER LAW FIRM, P.C.
                                       950 W. University Drive, Suite 300
                                       Rochester, MI 48307
                                       Tel: 248-841-2200
                                       epm@millerlawpc.com
                                       ssa@millerlawpc.com
                                       dal@millerlawpc.com
                                       wk@millerlawpc.com

                                         26
Case 1:21-cv-11404-TLL-PTM ECF No. 1, PageID.27 Filed 06/15/21 Page 27 of 27




                                   Joseph I. Marchese
                                   Philip L. Fraietta
                                   BURSOR & FISHER, P.A.
                                   888 Seventh Avenue
                                   New York, New York 10019
                                   Tel: 646.837.7150
                                   Fax: 212.989.9163
                                   jmarchese@bursor.com
                                   pfraietta@bursor.com

                                   Frank S. Hedin
                                   David W. Hall
                                   HEDIN HALL LLP
                                   1395 Brickell Avenue, Suite 1140
                                   Miami, Florida 33131
                                   Tel: 305.357.2107
                                   Fax: 305.200.8801
                                   fhedin@hedinhall.com
                                   dhall@hedinhall.com

                                   Counsel for Plaintiffs and the Putative Class




                                    27
